PER CURIAM.
Having carefully reviewed the record in this workers’ compensation case, we conclude that there is not competent substantial evidence to support the finding of the judge of compensation claims that an injury arising out of and in the course of the deceased employee’s employment was the major contributing cause of his cardiac event and resulting death, as required by section 440.09(l)(b), Florida Statutes (1995). See Mangold v. Rainforest Golf Sports Center, 675 So.2d 639 (Fla. 1st DCA 1996). Accordingly, we are constrained to reverse.
REVERSED.
KAHN, WEBSTER and PADOVANO, JJ., CONCUR.